MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        FILED
court except for the purpose of establishing                              Aug 17 2018, 9:50 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                             CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Tonja V. Kinder                                          Curtis T. Hill, Jr.
Monroe County Public Defender                            Attorney General of Indiana
Bloomington, Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy M. Snapp,                                        August 17, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-604
        v.                                               Appeal from the Monroe Circuit
                                                         Court
State of Indiana,                                        The Honorable Marc R. Kellams,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         53C05-1709-F5-912



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-604 | August 17, 2018      Page 1 of 5
                                          Case Summary
[1]   On January 3, 2018, Timothy Snapp pled guilty to Level 5 felony dealing in

      methamphetamine. Consistent with the terms of Snapp’s guilty plea, the trial

      court sentenced Snapp to a five-year term of imprisonment. Snapp contends

      that his sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   While conducting surveillance for an on-going narcotics investigation on

      August 30, 2017, Bloomington police officers observed Snapp walk out of an

      apartment and hand something in a clear plastic bag to Tina Hunter. The

      police observed that Snapp then traveled with Hunter to an apartment located

      on West Dodds Street. Snapp was arrested after police executed a search

      warrant on the West Dodds Street apartment and found methamphetamine.

      Hunter subsequently informed the officers that she had obtained

      methamphetamine from Snapp earlier that evening and that any

      methamphetamine found in the apartment would have come from Snapp.


[3]   On September 1, 2017, the State charged Snapp with Level 5 felony dealing in

      methamphetamine. Snapp pled guilty on January 3, 2018. In exchange for

      Snapp’s guilty plea, the State agreed that (1) Snapp’s sentence would be capped

      at five years, (2) it would not seek an enhancement in the level of felony charge,

      and (3) it would move to dismiss a charge in an unrelated cause number. The




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-604 | August 17, 2018   Page 2 of 5
      trial court accepted Snapp’s guilty plea and, on February 26, 2018, sentenced

      Snapp to a five-year term of incarceration.



                                 Discussion and Decision
[4]   Snapp contends that his five-year sentence is inappropriate. Indiana Appellate

      Rule 7(B) provides that “The Court may revise a sentence authorized by statute

      if, after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” In analyzing such claims, we “‘concentrate less on comparing

      the facts of [the case at issue] to others, whether real or hypothetical, and more

      on focusing on the nature, extent, and depravity of the offense for which the

      defendant is being sentenced, and what it reveals about the defendant’s

      character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008) (quoting

      Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied). The

      defendant bears the burden of persuading us that his sentence is inappropriate.

      Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[5]   In challenging his sentence, Snapp argues that his maximum five-year sentence

      is inappropriate in light of the nature of his offense. We note that while the

      five-year sentence was the maximum permissible sentence under the terms of

      his plea agreement, it is not the maximum sentence that Snapp could have

      received had he gone to trial. See Ind. Code § 35-50-2-6(b) (providing that the

      statutory range for a sentence for a Level 5 felony is between one year and six

      years). Snapp also attempts to downplay the seriousness of his offense by

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-604 | August 17, 2018   Page 3 of 5
      arguing that his offense was not as serious as some of the other offenses that are

      classified as Level 5 felonies. Regardless of what other crimes might be

      classified as Level 5 felonies, the General Assembly has determined that dealing

      in methamphetamine is a serious offense warranting Level 5 felony

      classification. Further, the record shows that Snapp has long engaged in drug

      possession and dealing.


[6]   As for Snapp’s character, since 1979, he has amassed a significant criminal

      history, which includes at least fifteen criminal convictions and numerous other

      arrests. Although Snapp’s record of arrests by itself is not evidence of his

      criminal history, “it is appropriate to consider such a record as a poor reflection

      on [Snapp’s] character, because it may reveal that he … has not been deterred

      even after having been subjected to the police authority of the State.” Rutherford

      v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007) (citing Cotto v. State, 829

      N.E.2d 520, 526 (Ind. 2005)). Snapp has also committed prior probation

      violations.


[7]   The instant conviction is Snapp’s fifth felony conviction for either possessing or

      selling methamphetamine since 2011. An additional charge of possession of

      methamphetamine was dismissed pursuant to the terms of Snapp’s plea

      agreement in this case. Many of Snapp’s other arrests and convictions stem

      from either drug possession or dealing. In addition, Snapp was found to be a

      high risk to reoffend.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-604 | August 17, 2018   Page 4 of 5
[8]   Snapp argues that it reflects well on his character that he has recently

      committed to reforming his behavior. Snapp points to the fact that he had been

      accepted for inpatient treatment at the Amethyst House following his release

      from incarceration and his willingness to admit that he had been battling

      substance-abuse issues. Snapp also points to the fact that he continues to

      maintain positive relationships with past employers and has eagerly participated

      in multiple educational opportunities while incarcerated. While we applaud

      Snapp’s commitment to improving himself, this somewhat recent commitment

      to self-improvement does not outweigh Snapp’s extensive pattern of criminal

      behavior. Snapp has failed to convince us that his five-year sentence is

      inappropriate.


[9]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-604 | August 17, 2018   Page 5 of 5